Citation Nr: 1428714	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 11-02 108	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating due to convalescence for left knee surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1982, from November 1996 to February 1998, from March 2002 to July 2002, and from June 2006 to August 2007.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was scheduled to appear at a video conference hearing before the Board in January 2013.  He did not appear at the hearing nor did he provide good cause for his absence.  As such, his request for a hearing is considered withdrawn.


FINDING OF FACT

The Veteran underwent left knee arthroscopic surgery in April 2008; service connection for residuals of a left knee sprain post-surgery was granted by a May 2010 rating decision, effective October 26, 2009, the date of the Veteran's claim.


CONCLUSION OF LAW

The criteria for a temporary total rating due to convalescence for left knee surgery in April 2008 are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.30(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

A total disability rating will be assigned effective from the date of a hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2013).

The Veteran underwent treatment for a left knee sprain in April 2008, with a subsequent convalescent period.  He asserts that he is entitled to a temporary total rating beginning in April 2008 based on this period of treatment because his left knee sprain was otherwise related to his active duty military service.  However, as defined by 38 C.F.R. § 4.30(a), entitlement to a temporary total rating is available only when the hospital admission or outpatient visits involve treatment for a service-connected disability.  As service connection was only granted as of October 26, 2009 (the date of the Veteran's claim), service connection was not in effect at the time of the surgery and convalescence in April 2008.

Assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim for service connection.  38 C.F.R. § 4.29, 4.30 (2013).  Service connection for the Veteran's left knee and its residuals was granted effective the date of his October 2009 claim.  Because a temporary total rating can only be assigned for service-connected disabilities, and service connection for a left knee sprain was not in effect at the time of the Veteran's April 2008 surgery and subsequent convalescence, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).









ORDER

Entitlement to a temporary total disability rating due to convalescence for left knee surgery, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


